 1                                                              The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:17-CV-01048-TSZ
11
                               Plaintiff,                         (2:06-CR-0415-1)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     CHRISTOPHER MARK WILLIAMS,
14
              Defendant/Judgment Debtor,
15
           and
16
     ALLIED TRADE GROUP, LLC,
17
                               Garnishee,
18
     LOWE’S COMPANIES, INC.,
19
                                Garnishee.
20
21          This matter came before the Court on the United States’ Application to
22
     Terminate Garnishment Proceeding, docket no. 20. For the reasons stated in
23
     the United States’ Application, the Court concludes that this Garnishment
24
     should be terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                  UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     (USA v. Christopher Mark Williams and Allied Trade Group, LLC, Lowe’s             SEATTLE, WA 98101
     Companies, Inc., USDC#: -2:17-CV-01048-TSZ/2:06-CR-00415-RSL-1) - 1               PHONE: 206-553-7970
 1          IT IS ORDERED that the garnishment is terminated and that Allied
 2
     Trade Group, LLC and Lowe’s Companies, Inc. are relieved of further
 3
     responsibility pursuant to this garnishment.
 4
 5
 6          DATED this 18th day of October, 2019.



                                                                A
 7
 8
 9                                                              Thomas S. Zilly
                                                                United States District Judge
10
11
12   Presented by:
13
     s/ Kyle A. Forsyth
14   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                  UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     (USA v. Christopher Mark Williams and Allied Trade Group, LLC, Lowe’s             SEATTLE, WA 98101
     Companies, Inc., USDC#: -2:17-CV-01048-TSZ/2:06-CR-00415-RSL-1) - 2               PHONE: 206-553-7970
